248 S.W.3d 883 (2008)
In the Interest of C.M., a Child.
No. 05-07-01417-CV.
Court of Appeals of Texas, Dallas.
March 18, 2008.
Eric T. McFerren, Anderson & Smith, PC, Houston, for Appellant.
Gabriella K. Bendslev, Dallas, Elizabeth D. Whitaker, Arlington, TX, for Appellee.
Before Justices WRIGHT, O'NEILL, and FRANCIS.

OPINION
PER CURIAM.
Appellant Derrick Murphy filed his notice of appeal on October 19, 2007. By letters dated November 9, 2007, we notified appellant that his notice of appeal was deficient and that he was required to file a docketing statement. The letters further warned appellant that failure to comply would result in dismissal of the appeal. Nevertheless, to date, we have received neither an amended notice of appeal nor a docketing statement, and appellant has not otherwise communicated with the Court regarding the appeal. Accordingly, we dismiss the appeal. See TEX.R.APP. P. 42.3(c).